Exhibit 99.2 51-102F3 Material Change Report [F] Published December 29, 2006 Effective December 29, 2006 Item 1 Name and Address of Company Keegan Resources Corp. 1204 – 700 West Pender Street Vancouver, B.C., V6C 1G8 Item 2 Date of Material Change January 16, 2007 Item 3 News Release The news release dated January 16, 2007 was disseminated through Canada Stockwatch and Market News under section 7.1 of National Instrument 51-102. Item 4 Summary of Material Change Please refer to attached news release. Item 5 Full Description of Material Change 5.1 Full Description of Material Change Please refer to attached news release 5.2 Disclosure for Restructuring Transactions N/A Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 N/A Item 7 Omitted Information N/A Item 8 Executive Officer Dan McCoy, Ph.D., President & CEO Item 9 Date of Report January 17, 2007 PRESS RELEASE TSX-V: KGN Keegan Defines Trenched Gold Zone over 2 kilometers at Esaase Vancouver, January 16, 2007: Keegan is pleased to announce recent results from its bedrock trenching program at the Esaase Gold property located in southwest Ghana. The most significant new intercept, 50 meters @ 1.26 g/t Au, comes from a trench located over 500 meters southeast from previously released trench and drill results. This extends the strike length of the mineralized system to over 2 km where it is still open to both north and south and at depth. Please see www.keeganresources.com for maps. The comprehensive 2007 Esaase program continues with two excavators assigned to trenching and with two drill rigs to the previously announced infill and exploration drill programs. Table 1: New Trench Results greater than 1 g/t Au from Keegan's Esaase Property Location From (m) To (m) Width (m) Grade (g/t Au) 7800 Trench 35
